Citation Nr: 1019355	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  06-35 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel






INTRODUCTION

The Veteran had active service from November 1967 to November 
1969, including combat service in the Republic of Vietnam, 
and his decorations include the Combat Infantryman Badge.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from June 2006 and August 2006 
rating decisions of a Department of Veterans Affairs (VA) 
Regional Office (RO) that declined to reopen the previously 
denied claim of service connection for a low back disorder.

In April 2009, the Board reopened the claim and remanded it 
to the RO for additional evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Unfortunately, the Veteran's claim must be remanded once 
more.  A remand by the Board confers upon a claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Where the Board's remand orders were not substantial 
complied with upon remand, the Board itself errs in failing 
to insure compliance; in such situations the Board must 
remand the matter back to RO for further development.  
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. Principi, 
13 Vet. App. 141, 146-47 (1999).  Here, there was not 
substantial compliance with the Board's April 2009 remand 
instructions.  

Specifically, the Board remanded the matter in April 2009 to 
afford the Veteran a VA examination to determine whether his 
current low back disorder is etiologically related to or had 
its onset in service.  In the remand, the Board cited the 
Veteran's combat in Vietnam, his complaint of back problems 
at separation and his report of having back problems since 
numerous helicopter jumps including during combat operations.  
Due to the Veteran's combat service, the Board made clear in 
the remand that his report was sufficient evidence to 
establish the occurrence of the in-service low back injuries, 
consistent with 38 U.S.C.A. § 1154(b).  Additionally, the 
Board noted the Veteran's contention that he took psychiatric 
medications from the 1970s to the 1990s, which may have 
masked or treated his back pain.  

The Veteran had a VA examination in June 2009.  The examiner 
noted his report regarding his low back injuries from 
multiple helicopter jumps in combat.  The examiner also cited 
the Board's remand instructions.  Nonetheless, he indicated 
that he could not resolve the issue without resort to mere 
speculation because he could not find any records in the 
claims file relating to the low back.  In other words, the 
June 2009 VA examiner failed to consider the Board's finding 
that the Veteran had a back injury in service and his lay 
account of having back problems since that time.  Thus, the 
April 2009 VA examination report is not adequate for rating 
purposes, and the RO did not return the matter to the June 
2009 VA examiner for clarification or schedule the Veteran 
for a new VA examination.  As such, the Board has no 
discretion and must remand this case to afford the Veteran a 
VA examination that comports with the Board's April 2009 
remand instructions.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for 
a VA examination to determine the nature 
and likely etiology of his low back 
disorder.  The entire claims file must be 
made available and reviewed by the 
examiner, and also indicated studies 
should be performed.  

Then, based on the examination results and 
assuming that the Veteran had low back 
injuries during service while jumping out 
of helicopters during combat, the examiner 
must provide a current diagnosis and 
specifically indicate whether it is at 
least as likely as not that the Veteran 
has a low back disorder that had its onset 
during service, including during combat 
service in Vietnam.  In making this 
determination, the Board emphasizes that 
the Veteran's assertions alone are 
sufficient evidence to establish that he 
had low back injuries during his service, 
and the examiner must acknowledge and 
discuss the Report of Medical History at 
separation from service, dated in October 
1969, that reflects the Veteran's 
complaint of back trouble at separation 
from service, as well as his account of 
having continuous symptoms since that time  
If the examiner concludes that the 
Veteran's current low back disorder is not 
etiologically related to his verified in-
service injuries, the VA examiner is asked 
to opine as to whether the Veteran's 
medications consumed during the 1970s 
through the 1990s masked or treated his 
back pain.  

It is imperative that the examiner offer a 
detailed analysis for all conclusions and 
opinions reached supported by specific 
references to the Veteran's claims file, 
including the in-service and post-service 
medical records, and the Veteran's lay 
assertions.  All findings and conclusions 
should be set forth in a legible report.

2.  Then readjudicate the remanded claim 
in light of all pertinent evidence and 
legal authority and addressing all 
relevant theories of entitlement.  If any 
benefit sought on appeal remains denied, 
the RO should furnish to the Veteran and 
his representative, if any, an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and affords the 
appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

